We direct the clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether the jurisdictional standard established at MCL 418.845, as interpreted by this Court in Karaczweski v Farbman & *1002Stein Co, 478 Mich 28 (2007), should be applied in this case. The parties may file supplemental briefs within 56 days of the date of this order, but they should not submit mere restatements of their application papers.
The Workers’ Compensation Section of the State Bar of Michigan is invited to file a brief amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae. Court of Appeals No. 285593.